LACOMBE, Circuit Judge.
These aliens were all examined before the board of special inquiry. None of them had money enough with him to take him to his destination and pay his passage back to Portugal. None of them had any relative here legally bound to .support him. The board saw them all, and was able to form its own judgment as to their physical and mental qualifications. It excluded them all as liable to become public charges. That finding is conclusive, and cannot be reviewed here.
If the counsel who argued these causes had read the record of their testimony, he must have known that any application to review the board’s finding thereon would be futile, a waste of his own time and of his client’s money. If he did not know this, it must have been because he had not familiarized himself with the provisions of the act and the numerous decisions of this court thereon. Without such familiarity, it would seem unwise — to use no harsher word — for counsel to undertake to act for these ignorant aliens and their not much •more intelligent friends here.
The writ is dismissed.